Case 9:18-cv-80176-BB Document 237-6 Entered on FLSD Docket 07/03/2019 Page 1 of 1

From: Dave Kleiman

To: Craig S Wright

Subject: Requested attached.

Date: Friday, 17 October 2014 12:04:57 PM
Attachments: Tulip Trust.pdf.asc

Tulip Trust.odf.tar.ase
Tulip Trust.odf
Importance: High

Craig,
I think you are mad and this is risky, but I believe in what we are trying to do.
Respectfully,

Dave Kleiman - http:-/Avww. ComputerForensicExaminer.com - http://www DigitalForensicExpert.com

 

4371 Northlake Blvd #314
Palm Beach Gardens, FL 33410
561.310.8801

DEF_00013459
